      4:20-cv-03185-RBH              Date Filed 10/21/20            Entry Number 24              Page 1 of 4




                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                           FLORENCE DIVISION

    Patrick J. Gause,                 )                    Civil Action No.: 4:20-cv-03185-RBH
                                      )
            Plaintiff,                )
                                      )
    v.                                )                    ORDER
                                      )
    City of Conway Police Department, )
    Horry County Solicitor’s Office,  )
    Jimmy Richardson, and Dale Long, )
    Chief of Police for the City of   )
    Conway Police Department,         )
                                      )
            Defendants.               )
    ______________________________)

           This matter is before the Court for consideration of Plaintiff Patrick J. Gause’s objections to the

    Report and Recommendation (“R & R”) of United States Magistrate Judge Kaymani D. West, who

    recommends summarily dismissing Plaintiff’s complaint without prejudice.1 See ECF Nos. 12 & 14.

                                                    Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Court is mindful of its duty to liberally construe Plaintiff’s pro se filings. See Erickson
v. Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal
quotation marks omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts
must liberally construe the claims of pro se litigants, the special judicial solicitude with which a district court should
view pro se filings does not transform the court into an advocate.” (internal citations, quotation marks, ellipsis, and
brackets omitted)).
      4:20-cv-03185-RBH            Date Filed 10/21/20          Entry Number 24             Page 2 of 4




           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when

    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                       Discussion

           Plaintiff has filed his complaint pursuant to 42 U.S.C. § 1983 against Conway Police Chief Dale

    Long, Solicitor Jimmy Richardson, and their respective offices alleging he was arrested on “bogus

    charges” and improperly denied bond.2 See ECF No. 1. Plaintiff seeks release from jail, dismissal of

    his criminal charges, and $250 for each day spent in jail. Id. at p. 6. The Magistrate Judge recommends

    summarily dismissing Plaintiff’s complaint because (1) Younger3 abstention is appropriate, (2) release

    from detention is not available in a § 1983 action, (3) Plaintiff fails to state a Fourth Amendment claim

    due to his pending criminal charges, and (4) amendment would be futile. See R & R at pp. 3–5.

           In his objections4—dated September 16, 2020—Plaintiff states, “I’m being falsely held in jail”

    (at the J. Reuben Long Detention Center) on charges of kidnapping, robbery, and impersonating a law



2
           The R & R thoroughly summarizes Plaintiff’s allegations. See R & R at pp. 1–2.
3
           Younger v. Harris, 401 U.S. 37 (1971).
4
         The Clerk sent Plaintiff a Deficiency Memorandum indicating his objections were not signed, see ECF No.
15, but the objections contain his signature (“PG”) on the bottom of the second page. See ECF No. 14 at p. 2.
Accordingly, it was unnecessary for Plaintiff to refile his objections, and the Court has in fact considered them.

                                                            2
      4:20-cv-03185-RBH             Date Filed 10/21/20             Entry Number 24             Page 3 of 4




    enforcement officer, supplements the factual allegations in his complaint, and generally “object[s] to

    [his] complaint being dismissed.” See ECF No. 14. However, he does not address the Magistrate

    Judge’s four conclusions above. See United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“A

    party must object to the finding or recommendation on that issue with sufficient specificity so as

    reasonably to alert the district court of the true ground for the objection.”).

            Moreover, public records show that on September 18, 2020 (two days after the date of his

    objections), Plaintiff pled guilty to strong arm robbery in state court and was sentenced accordingly.

    See State of South Carolina v. Patrick Gause, Case No. 2020A2620400418, Horry County Fifteenth

    Judicial Circuit Public Index, available at https://publicindex.sccourts.org/horry/publicindex/ (visited

    Oct. 20, 2020).5 Thus, while Younger abstention is no longer warranted, Heck v. Humphrey6 bars

    Plaintiff’s § 1983 claims because he “plead[s] facts inconsistent with guilt.” Covey v. Assessor of Ohio

    Cty., 777 F.3d 186, 197 (4th Cir. 2015); see Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (“[A] state

    prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief sought (damages or

    equitable relief), no matter the target of the prisoner’s suit ([such as] state conduct leading to

    conviction . . . )—if success in that action would necessarily demonstrate the invalidity of confinement

    or its duration.”).

            Additionally, the Court finds that Defendants City of Conway Police Department and Horry


5
           Courts “routinely take judicial notice of information contained on state and federal government websites.”
United States v. Garcia, 855 F.3d 615, 621 (4th Cir. 2017). The public index shows Plaintiff’s charges for
kidnapping and impersonating a law enforcement officer were part of the same law enforcement case as the strong
arm robbery charge and were dismissed. See State of South Carolina v. Patrick Gause, Case Nos.
2020A2620400419 and 2020A2620400420, Horry County Fifteenth Judicial Circuit Public Index, available at
https://publicindex.sccourts.org/horry/publicindex/ (visited Oct. 20, 2020). The Court also notes Plaintiff is no longer
in jail as he was admitted to state prison on September 23, 2020. See South Carolina Department of Corrections
Incarcerated Inmate Search, https://public.doc.state.sc.us/scdc-public/ (visited Oct. 20, 2020).
6
            512 U.S. 477 (1994).

                                                                3
      4:20-cv-03185-RBH            Date Filed 10/21/20           Entry Number 24            Page 4 of 4




    County Solicitor’s Office are not “persons” within the meaning of § 1983, see Gore v. Conway Police

    Dep’t, No. 0:08-cv-01806-RBH, 2008 WL 2566985, at *2 (D.S.C. June 26, 2008); Rhodes v. Seventh

    Circuit Solicitors Office, No. 9:09-cv-01863-JFA, 2009 WL 2588487, at *1 (D.S.C. Aug. 19, 2009);

    that Defendants Richardson and the Solicitor’s Office (to the extent it can be construed as a “person”

    under § 1983) are entitled to absolute prosecutorial immunity for their actions in initiating criminal

    proceedings against Plaintiff and arguing against bail, see Safar v. Tingle, 859 F.3d 241, 248 (4th Cir.

    2017); that Plaintiff does not allege a plausible Monell7 claim against the Conway Police Department

    (to the extent it can be construed as a “person” under § 1983), see Owens v. Baltimore City State’s

    Attorneys Office, 767 F.3d 379, 402–03 (4th Cir. 2014); and that Plaintiff’s request to be released from

    jail is moot now that he is in prison. These grounds further support dismissal of Plaintiff’s complaint.

                                                      Conclusion

           For the foregoing reasons, the Court ADOPTS AS MODIFIED the Magistrate Judge’s R &

    R [ECF No. 12] and DISMISSES Plaintiff’s complaint without prejudice8 and without issuance and

    service of process.

           IT IS SO ORDERED.



    Florence, South Carolina                                                       s/ R. Bryan Harwell
    October 21, 2020                                                               R. Bryan Harwell
                                                                                   Chief United States District Judge




7
          Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
8
         The Court is dismissing Plaintiff’s complaint without prejudice in light of Heck’s application. See Bowman
v. Mann, 683 F. App’x 258, 259 (4th Cir. 2017) (recognizing a dismissal without prejudice is proper where Heck
applies). The Court agrees with the Magistrate Judge that amendment would be futile. See generally Bing v. Brivo
Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020) (discussing dismissals without prejudice).

                                                             4
